Citation Nr: 0724418	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-27 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  

2.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from September 1943 to April 
1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 decision by 
the RO which denied, in part, service connection for 
peripheral neuropathy of the lower extremities and arthritis.  
In May 2006, the veteran testified before the Board.  The 
Board remanded the issues currently on appeal for additional 
development in October 2006.  The case has been advanced on 
the docket and has retained its "advanced-on-the-docket" 
status since the October 2006 remand.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900 (2006).

In a letter received in June 2007, the veteran indicated that 
he wished to reopen his claim of service connection for 
duodenal ulcer.  This issue is not in appellate status and is 
not inextricably intertwined with the issues developed for 
appellate consideration.  Therefore, the matter is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's peripheral neuropathy of the lower 
extremities was not present in service or until many years 
thereafter, and there is no competent evidence that any 
current peripheral neuropathy is related to service.  

3.  Arthritis was not present in service or until many years 
thereafter, and there is no competent evidence that any 
current arthritis is related to service.  


CONCLUSIONS OF LAW

1.  The veteran's peripheral neuropathy of the lower 
extremities is not due to disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2006).  

2.  The veteran's arthritis is not due to disease or injury 
which was incurred in or aggravated by service, and may not 
be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, 
letters dated in June and August 2004, fully satisfied the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran was notified of the evidence 
that was needed to substantiate his claims and that VA would 
assist him in obtaining evidence, but that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and available private medical records identified by 
him have been obtained and associated with the claims file.  
The veteran was afforded a VA examination and testified at a 
hearing before the undersigned acting member of the Board at 
the RO in May 2006.  Based on a review of the claims file, 
the Board finds that there is no indication in the record 
that any additional evidence relevant to the issue to be 
decided herein is available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
peripheral neuropathy of the lower extremities and arthritis, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Indeed, there has been no prejudice to the appellant in the 
essential fairness of the adjudication.  The appellant has 
been apprised of the need for any evidence in his possession, 
and he has not identified any additional evidence that might 
be useful with respect to his claim.  Moreover, any error in 
VA's notice to the appellant (which is initially presumed to 
be prejudicial) is in fact harmless.  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to 
show that error in notice was not prejudicial).  Any 
defective notice has not prejudiced the appellant in the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd in part, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), and aff'd, Dingess v. Nicholson, 2007 WL 
1686737 (C. A. Fed. Cir. June 5, 2007) (not selected for 
publication No. 2006-7247, 2006-7312); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

In the instant case, the veteran does not claim nor does the 
evidence of record show any complaints, treatment, 
abnormalities, or diagnosis referable to any peripheral 
neuropathy or arthritis in service or within one year of 
discharge from service.  Rather, the veteran testified that 
he believed his arthritis of the knees and shoulders and 
peripheral neuropathy of the lower extremities were related 
to the bout of Dengue fever he had in service.  However, in a 
letter received in June 2007, the veteran indicated that he 
no longer wanted to pursue the theory that his disabilities 
were related to Dengue fever and asked that the Board 
consider the claims on a direct basis, including under any 
applicable presumptive basis.  

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the Board hearing in May 2006, his service 
medical records, private and VA treatment records from 1984 
to the present, and the March 2007 VA examination report.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting its decision, it is not required 
to discuss each and every piece of evidence in a case.  The 
relevant evidence including that submitted by the veteran 
will be summarized where appropriate.  

As indicated above, the service medical records were negative 
for any complaints, injuries, abnormalities, findings, or 
diagnoses referable to any peripheral neuropathy of the lower 
extremities or arthritis, and no pertinent abnormalities were 
noted on his separation examination in April 1946.  
Concerning Dengue fever, the service medical records showed 
that the veteran was hospitalized and diagnosed with Dengue 
fever in January 1945.  The records showed that his symptoms 
resolved after 10 days, and that he was returned to full duty 
without any residual disability or recurrence of the fever.  

The veteran made no mention of problems associated with 
arthritis or peripheral neuropathy on his original 
application for VA compensation benefits in May 1949.  The 
first complaint of arthritis (involving his knees and left 
hip) was on VA examination in April 1984.  However, other 
than some minor pain on motion, there was no objective 
evidence of any abnormalities.  The veteran had full range of 
motion in both knees and the left hip, and x-rays studies 
were normal.  The first objective evidence of any arthritis 
(left knee and right shoulder) was noted on VA x-ray studies 
in April 1989.  Subsequent medical records showed arthritis 
in both knees and the lumbosacral spine.  (See private 
medical reports dated in April 2004 and October 2006).  

Private medical records showed a diagnosis of restless leg 
syndrome in August 2001.  The first reported complaint of any 
neurological symptoms, claimed as a burning type pain and 
numbness in the left foot, was noted on a VA outpatient 
report in June 2002.  The veteran also reported some tingling 
in the left heel when seen by VA in August 2002.  However, no 
neurological abnormalities were noted on VA evaluation in 
July 2002.  A private EMG/NCV study in March 2004, revealed 
findings consistent with generalized peripheral neuropathy.  
A private EMG/NCV study in September 2004 confirmed 
peripheral neuropathy of the lower extremities.  The 
neurologist indicated that the veteran's peripheral 
neuropathy had been present for over a year, and noted that 
the veteran reported the onset of weakness in his lower 
extremities after prostate cancer surgery in 1997.  

The evidentiary record includes a statement from a private 
physician, dated in March 2005, to the effect that the 
veteran's peripheral neuropathy of the lower extremities was 
likely due to Dengue fever that he had in service.  In a 
subsequent unsigned document reportedly from the same private 
physician, received in May 2006, he indicated that the 
veteran's arthritis and peripheral neuropathy were possibly 
caused by his Dengue fever in service.  At the request of the 
Board remand in October 2006, the physician was asked to 
provide VA with an explanation as to the basis of his 
opinion.  In a letter received in March 2007, the physician 
stated that the basis for his inferring that Dengue fever had 
caused the veteran's peripheral neuropathy was the disease's 
(fever) penchant for causing small vessel vasculitis, and 
that it seemed reasonable that this would effect the vasa 
nervosum and cause neuropathy.  However, he noted that he 
found no medical literature to support his opinion.  

At the direction of the Board remand, the veteran was 
examined by VA in March 2007 for the specific purpose of 
determining the nature and, if feasible, etiology of his 
arthritis and peripheral neuropathy of the lower extremities.  
The examiner indicated that the claims file was reviewed and 
included a detailed description of the veteran's medical 
history and the clinical and diagnostic finding on 
examination.  The diagnoses included osteoarthritis of the 
knees and peripheral neuropathy of the lower extremities.  

The VA examiner indicated that Dengue fever was a self-
limiting mosquito-borne viral disease which manifests with a 
range of symptoms from mild febrile illness to shock 
syndrome.  Classic Dengue fever symptoms include muscle and 
joint pain lasting approximately five to seven days.  The 
veteran's bilateral knee and ankle pain along with his 
peripheral neuropathy of the lower extremities didn't 
developed until some 44 years after service.  The examiner 
indicated that there was no current evidence of leukopenia or 
thrombocutopenia, and that the veteran's AST was not elevated 
as would be expected with Dengue fever.  He noted that 
osteoarthritis is an age-related condition most commonly seen 
in patients over the age of 40, and that the veteran worked 
in heavy manual labor until the age of 75.  The examiner 
opined that that the veteran's arthritis and peripheral 
neuropathy of the lower extremities was not caused by or the 
result of Dengue fever, and that he found no evidence of a 
causal relationship between remote joint pain or peripheral 
neuropathy in any of the medical literature reviewed on the 
subject of Dengue fever.  

The evidence in support of a finding that the veteran's 
arthritis and peripheral neuropathy of the lower extremities 
are related to Dengue fever in service is, at best, 
speculative.  Moreover, the physician who offered the opinion 
stated that it was his own inference and that he found 
nothing in the medical literature to support his conclusion.  
The Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Miler v. West. 11 Vet. App. 345, 348 (1998) (a bare 
conclusion, even when reached by a health care professional, 
is not probative without a factual predicate in the record.); 
Black v. Brown, 5 Vet. App. 458 (1993, (medical opinion is 
inadequate when it is unsupported by clinical evidence).  

In contrast, a VA examiner, after review of the claims file 
and examination of the veteran, noted that there was no 
diagnostic or clinical evidence of arthritis or peripheral 
neuropathy until more than 44 years after discharge from 
service, and that the veteran did not have any current 
residuals of Dengue fever.  He concluded that there was no 
relationship between the veteran's arthritis or peripheral 
neuropathy and Dengue fever, and pointed out that there was 
no evidence to the contrary in any of the medical literature 
pertaining to Dengue fever.  The Board finds the VA opinion 
most persuasive, as it was based on a thorough review of the 
claims record, including the favorable opinion, and included 
a discussion and analysis of all relevant facts.  The Board 
concludes that definitive statement by the VA physician that 
there is no relationship is more probative than the 
unsubstantiated and conclusory opinion of the private 
physician.  

While the veteran believes that his arthritis and peripheral 
neuropathy of the lower extremities are related to service, 
he has not presented any competent medical evidence to 
support that assertion.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Although the veteran is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); cf. Barr v. Nicholson, -- 
Vet. App. --, 2007 WL 1745833, No. 04-0534 (U.S. Vet. App. 
June 15, 2007); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  

Inasmuch as there is no evidence of peripheral neuropathy of 
the lower extremities or arthritis in service or until many 
years after discharge from service, and no competent medical 
evidence relating any current disability to service, the 
Board finds no basis for a favorable disposition of the 
veteran's appeal.  Accordingly, the appeal is denied.  

In sum, the Board concludes that peripheral neuropathy of the 
lower extremities and arthritis were not manifested until 
years after service and were not incurred in or aggravated by 
active service; also, these conditions were not related to 
Dengue fever or any other incident in service.  


ORDER

Service connection for peripheral neuropathy of the lower 
extremities is denied.  

Service connection for arthritis is denied.  


____________________________________________
Panayotis Lambrakopoulos
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


